 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD LUNA.,                                      Case No. 1:16-cv-00313-LJO-SAB (PC)
12                       Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                         MOTION TO MODIFY THE DISCOVERY
13            v.                                         AND SCHEDULING ORDER
14    DR. MOON, et al.,                                  (ECF No. 65)
15                       Defendants.
16

17          Plaintiff Edward Luna is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ motion to modify the discovery and scheduling

20   order, filed on June 12, 2019. (ECF No. 65.) In their motion, Defendants request that the Court

21   extend the current deadline to complete discovery by 60 days and extend the deadline to file a

22   dispositive motion by at least 60 days from the new date on which discovery will close. Defendants

23   assert that these extensions are necessary because, since Defendants’ case was recently and

24   unexpectedly reassigned to a new attorney, it will be very difficult, if not impossible, for Defendants

25   to depose Plaintiff and file a dispositive motion before the current discovery and disposition motion

26   deadlines.

27          The Court finds that Defendants have established good cause to modify the discovery and

28   dispositive motion deadlines and that Plaintiff will not prejudiced by the modified deadlines, which
                                                         1
 1   shall be equally applied to all parties, including Plaintiff.

 2            Accordingly, it is HEREBY ORDERED that:

 3            1.      Defendants’ motion to modify the discovery and scheduling order, (ECF No. 65), is

 4                    GRANTED;

 5            2.      The deadline for completion of all discovery is extended to September 23, 2019;

 6            3.      The deadline for filing dispositive motions is extended to November 25, 2019; and

 7            4.      All other provisions set forth in the March 30, 2018 discovery and scheduling order,

 8                    (ECF No. 33), and the February 13, 2019 amended discovery and scheduling order,

 9                    (ECF No. 61), remain in full force and effect.

10
     IT IS SO ORDERED.
11

12   Dated:        June 14, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
